DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Remarks 
Claims 1, 6, 7, 13, 14, 16, 21 and 22 are as previously presented. Claims 2-5, 9-12, 17-20 and 23 have been canceled. Claims 8 and 15 have been amended. Claims 1, 6-8, 13-16 and 21-22 are currently examined.
Status of Objections and Rejections 
The rejection as set forth within the previous office action has been modified as necessitated by applicant’s amendments.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-8, 13-16 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ay (US 2020/0006759), and alternatively in further view of Takahashi (US 2011/0236758).
As to claim 1, Ay discloses a silicon composite powder ([0008], [0009], composite particles, [0010] and throughout) comprising:
(1) about 75-90% (by weight) silicon particles ([0009], [0027] and [0091]), wherein the silicon particles have a D50 size distribution of about 0.1 micron to about 1.0 micron ([0009] and [0015]);

(3) about 5-15% (by weight) graphite or other conductive carbon particles ([0039]-[0040], [0090]-[0091]); 
wherein the silicon carbon composite powder particles have a D50 size distribution in a range of about 5 microns to about 15 microns ([0054], [0064] and [0086]-[0087]).  
Ay is silent to wherein, the graphite of other conductive carbon particles have a D50 size distribution of about 0.1 micron to about 1.0 micron. However, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to adjust the size of the graphite or conductive particles as a mere change in size (see MPEP 2144.04 IV A) or to have the graphite or conductive particles be the same size as the silicon particles as to not affect the size of the composite particle. 
Takahashi discloses a secondary battery comprising a negative electrode active material ([0020]) wherein the negative electrode uses a graphite ([0058]-[0063]) wherein the graphite has a particle diameter of 0.1 microns to 30 microns ([0063]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the graphite size from Takahashi within Ay as a mere combining prior art elements according to known methods to yield predictable results (see MPEP 2143 I (A)).  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie
As to claim 6, modified Ay discloses wherein, the pyrolyzed carbon derived from a precursor polymer is located on the surface of the silicon particles, which limits the surface exposure of the silicon particles ([0009], shell and core, [0074]-[0087]; Ay).  
As to claim 7, modified Ay discloses wherein, the silicon particles include contaminants that provide the silicon particles with an amount of conductivity ([0022]; Ay, also see instant specification [0054] to show the components are the same thus would yield the same results see MPEP 2112.01). 
As to claim 8, Ay discloses a battery, the battery ([0093]-[0104]) comprising:
one or more anodes, one or more cathodes, one or more current collectors and one or more electrolytes ([0020]-[0022], and throughout); 
wherein said one or more anodes ([0020]-[0020], and throughout) comprise a silicon composite powder ([0008], [0009], composite particles, [0010] and throughout) comprising: 
(1) about 75-90% (by weight) silicon particles ([0009], [0027] and [0091]), wherein the silicon particles have a D50 size distribution of about 0.1 micron to about 1.0 micron ([0009] and [0015]);
(2) pyrolyzed carbon derived from a precursor polymer ([0074]-[0078], pyrolyzed means to make or decomposed through heating, it can be seen that the polymers are heated thus pyrolyzed, furthermore more see MPEP 2113 I); and 
(3) about 5-15% (by weight) graphite or other conductive carbon particles ([0039]-[0040], [0090]-[0091]); 
wherein the silicon carbon composite powder particles have a D50 size distribution in a range of about 5 microns to about 15 microns ([0054], [0064] and [0086]-[0087]).  
50 size distribution of about 0.1 micron to about 1.0 micron. However, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to adjust the size of the graphite or conductive particles as a mere change in size (see MPEP 2144.04 IV A) or to have the graphite or conductive particles be the same size as the silicon particles as to not affect the size of the composite particle. 
Takahashi discloses a secondary battery comprising a negative electrode active material ([0020]) wherein the negative electrode uses a graphite ([0058]-[0063]) wherein the graphite has a particle diameter of 0.1 microns to 30 microns ([0063]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the graphite size from Takahashi within Ay as a mere combining prior art elements according to known methods to yield predictable results (see MPEP 2143 I (A)).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I). 
As to claim 13, modified Ay discloses wherein, the silicon particles include contaminants that provide the silicon particles with an amount of conductivity ([0022]; Ay, also see instant specification [0054] to show the components are the same thus would yield the same results see MPEP 2112.01). 
As to claim 14, modified Ay discloses wherein, the pyrolyzed carbon derived from a precursor polymer is located on the surface of the silicon particles, which limits the surface exposure of the silicon particles ([0009], shell and core, [0074]-[0087]; Ay).
As to claim 15, modified Ay discloses wherein, the pyrolyzed carbon derived from a precursor polymer located on the surface of the silicon particles prevents the formation of a solid electrolyte interface (SEI) layer by limiting or preventing chemical reaction between the silicon and the one or more electrolytes ([0008], Ay, also see MPEP 2112.01 I).  
As to claim 16, Ay discloses an electrode, the electrode comprising ([0093]-[0104]) comprising:
a silicon composite powder ([0008], [0009], composite particles, [0010] and throughout) comprising: 
(1) about 75-90% (by weight) silicon particles ([0009], [0027] and [0091]), wherein the silicon particles have a D50 size distribution of about 0.1 micron to about 1.0 micron ([0009] and [0015]);
(2) pyrolyzed carbon derived from a precursor polymer ([0074]-[0078], pyrolyzed means to make or decomposed through heating, it can be seen that the polymers are heated thus pyrolyzed, furthermore more see MPEP 2113 I); and 
(3) about 5-15% (by weight) graphite or other conductive carbon particles ([0039]-[0040], [0090]-[0091]); 
wherein the silicon carbon composite powder particles have a D50 size distribution in a range of about 5 microns to about 15 microns ([0054], [0064] and [0086]-[0087]).  
Ay is silent to wherein, the graphite of other conductive carbon particles have a D50 size distribution of about 0.1 micron to about 1.0 micron. However, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to adjust the size of the graphite or conductive particles as a mere change in size (see MPEP 
Takahashi discloses a secondary battery comprising a negative electrode active material ([0020]) wherein the negative electrode uses a graphite ([0058]-[0063]) wherein the graphite has a particle diameter of 0.1 microns to 30 microns ([0063]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the graphite size from Takahashi within Ay as a mere combining prior art elements according to known methods to yield predictable results (see MPEP 2143 I (A)). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I). 
As to claim 21, modified Ay discloses wherein, the silicon particles include contaminants that provide the silicon particles with an amount of conductivity ([0022]; Ay, also see instant specification [0054] to show the components are the same thus would yield the same results see MPEP 2112.01). 
As to claim 22, modified Ay discloses wherein, the pyrolyzed carbon derived from a precursor polymer is located on the surface of the silicon particles, which limits the surface exposure of the silicon particles ([0009], shell and core, [0074]-[0087]; Ay). 
Response to Arguments
Applicant's arguments filed 5/10/2021 have been fully considered but they are not persuasive.
The applicants arguments are directed toward the instant claimed limitation: “(3) about 5-15% (by weight) graphite or other conductive carbon particles,” in which the examiner preferably do not contain any electrically conductive components, in particular do not contain any graphite.” Therefore, the applicant takes the stance that Ay would not contain any graphite or other conductive carbon particles as instantly claimed. The examiner does not find this persuasive. This is because Ay states within paragraph [0011] “dispersion containing silicon particles… and optionally one or more additives are dried.” Then Ay states within paragraph [0039] “Examples of additives in step 1) are electrically conductive components…” Then in paragraph [0040] Ay states: “Examples of electrically conductive components are graphite particles…” Then Ay discloses the claimed range of 0 to 5% by weight. Then within paragraph [0045] Ay states the range of the additives as 0.1 to 5% by weight. Then Ay discusses more within paragraphs [0090] and [0091]. The examiner has also cited overlapping ranges per MPEP 2144.04. Therefore, the graphite and other conductive particles is clearly disclosed within Ay. Next, the examiner does acknowledge that Ay states: “The core-shell composite particles preferably do not contain any electrically conductive components, in particular do not contain any graphite.” Within paragraph [0040]. However, per MPEP 2123 II Nonpreferred and alternative embodiments constitute prior art states: 
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004)
Therefore, as Ay does discloses the instant claimed invention, even though it is a non-preferred embodiment, the instant claimed invention is disclosed by Ay. Thus, the examiner maintains the rejection.  
In regards to the size. The applicant has only stated that Ay prefers to not have graphite or conductive carbon and thus it would not be present. Therefore as the applicant has not pointed to an obviousness error within the examiners assertion of size, the examiner maintains the rejection.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724